DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     LAUREN SCHWARTZ, M.D.,
                            Appellant,

                                     v.

     ST. MARY’S MEDICAL CENTER, INC., a Florida corporation,
                          Appellee.

                               No. 4D22-75

                              [August 4, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 502020CA009262.

  Richard H. Levenstein and Abby M. Spears of Nason, Yeager, Gerson,
Harris & Fumero, P.A., Palm Beach Gardens, for appellant.

   Martin B. Goldberg, David R. Ruffner, and Jonathan E. Siegelaub of
Lash & Goldberg LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.